N° 31- 2005 Prix : 500 F CFA Du 15 au 21 Août 2005

JOURNAL OFFICIEL

DE LA REPUBLIQUE DU CONGO

paraissant le jeudi de chaque semaine à Brazzaville

ABONNEMENTS

1 AN

NUMERO
DESTINATIONS

Voie
ordinaire

Voie
ordinaire

Voie

REPUBLIQUE DU CONGO "
GABON, REP. CENTRAFRICAINE, CAMEROUN NE } 9.000
REP. DEMOCRATIQUE DU CONGO, GUINEE EQUATORIALE .……

} 10.000

DEPARTEMENTS FRANÇAIS D'OUTRE MER, AMERIQUE, ASIE...

AUTRES PAYS D'AFRIQUE s gs ÿ
FRANCE, AFR. DU NORD, ILE MAURICE, MADAGASCAR
AFRIQUE OCCIDENTALE

a Annonces judiciaires et légales et avis divers : 460 Frs, la ligne (il ne sera pas compté moins de 5.000 Frs par annonce ou avis).
© Propriété foncière et minière : 8.400 Frs le texte : © Déclaration d'association : 15.000 Frs le texte.

DIRECTION : BOÎTE POSTALE 2.087 A BRAZZAVILLE
Règlement : espèces, par mandat postal, par chèque visé pour provision et payable à BRAZZAVILLE, libellé à l'ordre du Journal Officiel
et adressé à la direction du Journal Officiel et de la Documentation avec les documents correspondants.

SOMMAIRE

PRESIDENCE DE LA REPUBLIQUE septembre 2004 conclue entre le Gouvernement
congolais et la Société Forestière et Industrielle
Décret n°2005-337 du 17 août 2005 portant nomination d'Abgla (SOFIA). 1294
d'un chargé de mission .…… 1289 :
MINISTERE DE LA DEFENSE NAT. ?NALE, DES ANCIENS
COMBATTANTS ET DES MUTILES DE GUERRE
MINISTERE DE LA FONCTION PUBLIQUE
ET DE LA REFORME DE L'ETAT Acte en cibrepk 1295
Actes en abregé . 1289
MINISTERE DE LA SECURITE
MINISTERE DE L'ECONOMIE, DES FINANCES ET DE:L'ORDRS:FUBLIC
ET DU BUDGET Actes en abregé 1295
Actes en abregé … 1294
MINISTERE DES SPORTS ET DU REDEPLOIEMENT
DE LA JEUNESSE
MINISTERE DE L'ECONOMIE FORESTIERE RES
ET DE L'ENVIRONNEMENT Acte en abregé … 1296
Arrêté n°4776 du 16 août 2005 approuvant l'avenant à la
Convention d'Aménagement et de Transformation MINISTERE DE TRANSPORTS MARITIMES
n°09 du 17 septembre 2004, conclue entre le ET DE LA MARINE MARCHANDE
Gouvernement congolais et la Société Forestière
et Industrielle d'Abala …. 1294 | Arrêté n°4830 du 18 août 2005, portant agrément de la
société INTER -VISION à l'exercice de l'activité
AVENANT n°2 du 16 août 2005, à la convention d'aména- d'auxiliaire de transports maritime en qualité de
gement et de transformation n°09 du 17 consignataire … … 1800

1290 Journal Officiel de la République du Congo

PRESIDENCE DE LA REPUBLIQUE

NOMINATION

Décret n°2005-337 du 17 août 2005 portant nomination
d'un chargé de mission

LE PRESIDENT DE LA REPUBLIQUE,

Vu la constitution ;

Vu le décret n°2002-373 du 4 décembre 2002 portant attributions et
organisation du cabinet du Président de la République tel que modifié
par le décret n°2003-13 du 13 février 2003.

DECRETE :

Article premier : M. (Dieudonné) TOMA, est nommé chargé de mis-
sion du Président de la République.

Article 2 : Monsieur Dieudonné (TOMA) percevra les indemnités
prévues par les textes en vigueur.

Article 3 : Le présent décret prend effet à compter de la date de prise
de service de Monsieur (Dieudonné) TOMA, sera inséré au Journal
Officiel et communiqué partout où besoin sera.

MINISTERE DE LA FONCTION PUBLIQUE
ET DE LA REFORME DE L'ETAT

PROMOTION

Par arrêté n° 4790 du 16 août 2005, Mile APENDI (Marie),

chancelière des affaires étrangères de 3® échelon, indice 700 des
cadres de la catégorie B, hiérarchie 1 du personnel diplomatique et

consulaire, est versée dans la catégorie II, échelle 1, 1° classe, 4° éche-
lon, indice 710 pour compter du 18 décembre 1994.

L'intéressée est promue à deux ans au titre des années 1996 et 1998,
successivement aux échelons supérieurs comme suit :

2€ classe
- au 1€T échelon, indice 770 pour compter du 18 décembre 1996 ;
- au 2€ échelon, indice 830 pour compter du 18 décembre 1998.

Mile APENDI (Marie), est inscrite au titre de l'année 2000, promue
sur liste d'aptitude dans lg satégorie I, échelle 2 et nommée au grade

d'attaché des affaires étrangères de 1€ classe, 3€ échelon, indice 880
pour compter du 1€T janvier 2000.

Conformément aux dispositions du décret n° 94-769 du 28 décembre
1994, cette promotion sur liste d'aptitude ne produira aucun effet fin-
ancier jusqu'à nouvel ordre.

Le présent arrêté prend effet du point de vue de l'ancienneté pour
compter des dates ci-dessus indiquées.

Par arrêté n° 4791 du 16 août 2005, M. GAKIENI-IBARA

(Jean), professeur certifié des lycées de 1€ classe, 1 échelon, indice
850 des cadres de la catégorie I, échelle 1 des services sociaux

(enseignement), est promu à deux ans au titre de l'année 2003 au 2°
échelon, indice 1000 pour compter du 31 octobre 2003.

Conformément aux dispositions du décret n° 94-769 du 28 décembre
1994, cette promotion _ ne produira aucun effet financier jusqu'à nouvel ordre.

Le présent arrêté prend effet du point de vue de l'ancienneté pour
compter de la date ci-dessus indiquée.

Par arrêté n° 4812 du 17 août 2005, Mme ONDELET née

DZOKOU (Jeannette), lieutenant de 1° classe, 4® échelon, indice 980
des cadres de la catégorie I, échelle 2 des services administratifs et

N° 31 - 2005

financiers (douanes), est promue à deux ans au titre de l'année 2005 et

nommée capitaine des douanes de 2€ classe, 1®T échelon, indice 1080
pour compter du 04 mars 2005.

Conformément aux dispositions du décret n° 94-769 du 28 décembre
1994, cette promotion au grade au choix ne produira aucun effet
financier jusqu'à nouvel ordre.

Le présent arrêté prend effet du point de vue de l'ancienneté pour
compter de la date ci-dessus indiquée.

Par arrêté n° 4816 du 17 août 2005, M. MOYO (Daniel),

professeur des collèges d'enseignement général de 3° classe, 2€ éche-
lon, indice 1580 des cadres de la catégorie 1 , échelle 2 des services
sociaux (enseignement), est promu à deux ans au titre des années
2001, 2003 successivement aux échelons supérieurs comme suit :

- au 8€ échelon, indice 1680 pour compter du 17 mars 2001 ;
- au 4€ échelon, indice 1780 pour compter du 17 mars 2003.

Conformément aux dispositions du décret n° 94-769 du 28 décembre
1994, ces promotions ne produiront aucun effet financier jusqu'à nouvel ordre.

Le présent arrêté prend effet du point de vue de l'ancienneté pour
compter des dates ci-dessus indiquées.

Par arrêté n° 4817 du 17 août 2005, M. BANI (Grégoire),

maître de recherche de 7€ échelon, indice 2460 des cadres de la caté-
gorie A, hiérarchie 1 du corps des chercheurs et techniciens de
recherche du personnel de la recherche scientifique, est promu à deux

ans au titre de l'année 2004 au 8° échelon, indice 2500 pour compter
du 8 octobre 2004.

Conformément aux dispositions du décret n° 94-769 du 28 décembre
1994, cette promotion ne produira aucun effet financier jusqu'à nouvel ordre.

Le présent arrêté prend effet du point de vue de l'ancienneté pour
compter de la date ci-dessus indiquée.

Par arrêté n° 4818 du 17 août 2005, Mile LOKO (Fidèle

Bernadette), secrétaire d'administration de 5° échelon, indice 550 des
cadres de la catégorie C, hiérarchie II des services administratifs et fin-

anciers, est versée dans la catégorie II, échelle 2, 1€ classe, 3€ échelon,
indice 585 pour compter du 20 juillet 1993.

L'intéressée est promue à deux ans au titre des années 1995, 1997,
1999, 2001 et 2003 successivement aux échelons supérieurs comme
suit : ACC=néant.

- au 4€ échelon, indice 635 pour compter du 20 juillet 1995.

2€ classe
- au 1*T échelon, indice 675 pour compter du 20 juillet 1997 ;
- au 2€ échelon, indice 715 pour compter du 20 juillet 1999 :
- au 3€ échelon, indice 755 pour compter du 20 juillet 2001 :
- au 4€ échelon, indice 805 pour compter du 20 juillet 2003.

Conformément aux dispositions du décret n° 94-769 du 28 décembre
1994, ces promotions ne produiront aucun effet financier jusqu'à nouvel ordre.

Le présent arrêté prend effet du point de vue de l'ancienneté pour
compter des dates ci-dessus indiquées.

Par arrêté n° 4828 du 18 août 2005, les professeurs certi-
fés des lycées des cadres de la catégorie A, hiérarchie 1 des services
sociaux (enseignement) dont les noms et prénoms suivent, sont pro-
mus à deux ans au titre des années 1990, 1992, 1994, 1996, 1998,
2000, 2002 successivement aux échelons supérieurs comme suit.
ACC=néant :

MAFOULA (Bernard)
Ancienne situation Nouvelle situation
Date promo. E. Ind. Cat E. Classe E. nd. Prise. effet.
05-10-90 2° 920
05-10-92 3€ 1010 1 1 1 3€ 1150 05-10-92
4£ 1300 05-10-94
2 1fT 1450 05-10-96
2€ 1600 05-10-98
3€ 1750 05-10-00
4€ 1900 05-10-02

Du 15 au 21 Août 2005

MATOUBELA (Placide)
Ancienne situation Nouvelle situation
Date promo. E. Ind. Cat. E. Classe E. Ind. Prise. effet.
05-10-90 2€ 920
05-10-92 8° 1010 1 1 1 3€ 1150 05-10-92
4€ 1300 05-10-94
2 17 1450 05-10-96
2€ 1600 05-10-98
3 1750 05-10-00
4£ 1900 05-10-02
LEMVO (Justin)
Ancienne situation Nouvelle situation
Date promo. E. Ind. Cat. E. Classe E. ind. Prise. effet
05-10-90 2° 920
05-10-92 8€ 1010 1! 1 1 3° 1150 05-10-92
4€ 1300 05-10-94
2 1er 1450 05-10-96
2€ 1600 05-10-98
3° 1750 05-10-00
4® 1900 05-10-02
MBIKA (Faustin)
Ancienne situation Nouvelle situation
Date promo. E. nd. Cat. E. Classe E.  Ind. Prise. effet.
05-10-90 2€ 920
05-10-92 3 1010 1 1 À. 3° 1150 05-10-92
4 1300 05-10-94
2 1er 1450 05-10-96
2€ 1600 05-10-98
3° 1750 05-10-00
4° 1900 05-10-02
OBAMI (Edmond)
Ancienne situation Nouvelle situation
Date promo. E. Ind. Cat E. Classe E. Ind. Prise. effet.
05-10-90 2° 920
05-10-92 3° 1010 L 1 1 3° 1150 05-10-92
4€ 1300 05-10-94
2 197 1450 05-10-96
2€ 1600 05-10-98
3 1750 05-10-00
4€ 1900 05-10-02
KAYI (Joseph Richard)
Ancienne situation Nouvelle situation
Date promo. E. Ind. Cat. E. Classe E.  Ind. Prise. effet.
05-10-90 2€ 920
05-10-92 3€ 1010 1! 1 1 3° 1150 05-10-92
4€ 1300 05-10-94
2 167 1450 05-10-96
2€ 1600 05-10-98
3€ 1750 05-10-00
4€ 1900 05-10-02
KISSAKILAMA (François)
Ancienne situation situation
Date promo. E. _ Ind. Classe _E._ Ind.
05-10-90 2° 920
05-10-92 4° 1010 1! 1 1 3€ 1150 05-10-92
4€ 1300 05-10-94
& 17 1450 05-10-96
2€ 1600 05-10-98
3€ 1750 05-10-00
4€ 1900 05-10-02

Conformément aux dispositions du décret n° 94-769 du 28 décembre
1994, ces promotions et ce versement ne produiront aucun effet
financier jusqu'à nouvel ordre

Le présent arrêté prend effet du point de vue de l'ancienneté pour
compter des dates ci-dessus indiquées.

Par arrêté n° 4829 du 18 août 2005, Mme MAKITA née
MABIALA (Nicole Bienvenue), administrateur de 1° classe, 4° éche-

Journal Officiel de la République du Congo

1291

lon, indice 1300 des cadres de la catégorie I, échelle 1 des services
administratifs et financiers (administration générale), est promue deux
ans au titre des années 2000, 2002 et 2004 successivement aux éche-
lons supérieurs comme suit :

2€ classe
- au 1*T échelon, indice 1450 pour compter du 28 novembre 2000 :
- au 2€ échelon, indice 1600 pour compter du 28 novembre 2002 ;
- au 3€ échelon, indice 1750 pour compter du 28 novembre 2004.

Conformément aux dispositions du décret n° 94-769 du 28 décembre
1994, ces promotions ne produiront aucun effet financier jusqu'à
nouvel ordre.

Le présent arrêté prend effet du point de vue de l'ancienneté pour
compter des dates ci-dessus indiquées.

Par arrêté n° 4833 du 18 août 2005, M. MOUBINDOU

(Jean François Stanislas), journaliste niveau III de 2° classe, 4€ éch-
elon, indice 1900 des cadres de la catégorie 1 , échelle 1 des services

sociaux (information), retraité depuis le 1°T janvier 2005, est promu à
deux ans au titre des années 2000, 2002 et 2004 successivement aux
échelons supérieurs comme suit :ACC=néant,

2€ classe
- au 17 échelon, indice 2050 pour compter du 17 avril 2000 :
- au 2€ échelon, indice 2200 pour compter du 17 avril 2002 :
- au 8° échelon, indice 2350 pour compter du 1T avril 2004.

Conformément aux dispositions du décret n° 94-769 du 28 décembre
1994, ces promotions ne produiront aucun eflet financier jusqu'à nouvel ordre.

Le présent arrêté prend effet du point de vue de l'ancienneté pour
compter des dates ci-dessus indiquées:

Par arrêté n° 4839 du 19 août 2005, Mme APOUASSA née

PEA (Elisabeth), chancelier des affaires étrangères de 1€ classe, 4°
échelon, indice 710 des cadres de la catégorie Il, échelle 1, du person-
nel diplomatique et consulaire, est promue à deux ans au titre des
années 1996, 1998, 2000 et 2002 successivement aux échelons
supérieurs comme suit :

2€ classe
- au 1*T échelon, indice 770 pour compter du 21 mars 1996 ;
- au 2€ échelon, indice 830 pour compter du 21 mars 1998 ;
- au 3€ échelon, indice 890 pour compter du 21 mars 2000 :
- au 4€ échelon, indice 950 pour compter du 21 mars 2002.

Conformément aux dispositions du décret n° 94-769 du 28 décembre
1994, cette promotion sur liste d'aptitude ne produira aucun effet
financier jusqu'à nouvel ordre.

Le présent arrêté prend effet du point de vue de l'ancienneté pour
compter des dates ci-dessus indiquées.

AVANCEMENT

Par arrêté n°4835 du 18 août 2005, Mile BANY (Denise
Marie Rose Félicie), secrétaire principale d'administration con-

tractuelle de 3€ classe, 3€ échelon, catégorie II, échelle 1, indice 1190
depuis le 1€T août 2001, qui remplit la condition d'ancienneté exigée
par l'article 9 de la convention collective du 1%T septembre 1960, est
avancée au 4€ échelon, indice 1270 pour compter du 17 décembre 2003.

Conformément aux dispositions du décret n°94/769 du 28 décembre
1994, cet avancement ne produira aucun effet financier jusqu'à nouvel ordre.

Le présent arrêté prend effet du point de vue de l'ancienneté pour
compter de la date ci-dessus indiquée.

Par arrêté n°4840 du 19 août 2005, M. KOUBA (Félix), pro-

fesseur des lycées retraité de 4€ échelon, catégorie A, échelle 3, indice
1110 depuis le 5 avril 1992, qui remplissait la condition d'ancienneté

exigée par l'article 9 de la convention collective du 127 septembre 1960,

est versé dans la catégorie I, échelle 1, 1° classe, 3€ échelon, indice
1150 pour compter du 5 avril 1992.

L'intéressé est avancé successivement aux échelons supérieurs comme
suit : ACC = néant :

1292
- au 4€ échelon, indice 1300 pour compter du 5 août 1994;

2€ classe
- au 1T échelon, indice 1450 pour compter du 5 décembre 1996;
- au 2€ échelon. indice 1600 pour compter du 5 avril 1999;
- au 3€ échelon, indice 1750 pour compter du 5 août 2001.

En application des dispositions du décret n°82-256 du 24 mars 1982,
notamment en son article 5 point n°1, M. KOUBA (Félix), bénéficiaire

d'une bonification d'un échelon, est avancé au 4€ échelon, indice 1900
pour compter du 127 avril 2002.

Conformément aux dispositions du décret n°94/769 du 28 décembre
1994, ces avancements, ce versement et cette bonification d'échelon ne
produiront aucun effet financier jusqu'à nouvel ordre.

STAGE

Par rectificatif n°4794 du 16 août 2005 à l'arrêté n°5241
du 9 juin 2004, autorisant certains agents civils de l'Etat, à suivre un
stage de formation au centre de formation en informatique du CIRAS
de Brazzaville.

Au lieu de :
Option : Assistant de direction

M. BONGO (Luc), instituteur de 1°T échelon:
Lire :
Option : Secrétariat de direction

M. BONGO (Luc), instituteur de 17 échelon.
Le reste sans changement.

Par arrêté n°4828 du 18 août 2005, M. EKOTO (François),
ingénieur des travaux de 1® classe, 4® échelon des cadres de la caté-
gorie 1. échelle 2, à suivre un stage de formation, option : logistique des
affaires internationales à l'institut universitaire professionnalisé de
Nantes en France, pour une durée de deux ans pour compter de l'an-
née académique 1999 - 2000.

Les frais de transport et de séjour sont à la charge de l'Etat congolais
(budget de la direction de la marine marchande).

Les services du ministère de l'économie, des finances et du budget sont
chargés de la mise en route de l'intéressé pour la France par voie
aérienne, du mandatement à son profit de l'intégralité de sa solde, des
indemnités de première mise d'équipement et de logement ainsi que
des allocations familiales.

Ces dépenses sont imputables au budget de l'Etat congolais.

Par arrêté n°4824 du 18 août 2005, les agents civils de
l'Etat ci-après désignés, déclarés admis au concours professionnel,
session de mai 2003, sont autorisés à suivre un stage de formation de
conseillers principaux de jeunesse à l'institut national de la jeunesse et
des sports de Brazzaville, pour une durée de trois ans, pour compter de
l'année académique 2003 - 2004.

Mme DONGO née MATALA (Albertine), institutrice contractuelle de 4°
échelon ;

Mlles :

- KOUEBAKOUENDA (Lydie), institutrice de 1° classe, 3° échelon
des cadres de la catégorie II, échelle 1 :

- MBOYO (Germaine), institutrice de 2€ échelon ;
- BOUKAKA (Jeanne Solange), institutrice de 3° échelon.

M. BAKALA (Marcel), instituteur de 4° échelon.

Les services du ministère de l'économie, des finances et du budget sont
chargés du mandatement à leur profit de l'intégralité de leur solde.

Ces dépenses sont imputables au budget de l'Etat congolais.

RECLASSEMENT

Par arrêté n° 4836 du 18 août 2005 Mile IBOMBO
(Albertine Laurence),secrétaire d'administration contractuelle de la

catégorie II, échelle 2, 2€ classe, 2€ échelon, indice 715 des services

Journal Officiel de la République du Congo

N° 31 - 2005

administratifs et financiers (administration générale), titulaire du
diplôme des carrières administratives et financières, niveau I, option :
diplomatie, obtenu à l'école nationale moyenne d'administration
(ŒNMA). est versée dans le personnel diplomatique et consulaire,

reclassée à la catégorie II, échelle 1, 2€ classe, 17 échelon, indice 770,
ACC = néant et nommée en qualité de chancelier des affaires
étrangères contractuel.

conformément aux dispositions du décret n°94/769 du 28 décembre
1994, ce versement ; reclassement et nomination ne produiront aucun
effet financier jusqu'à nouvel ordre.

le présent arrêté prend effet du point de vue de l'ancienneté pour
compter du 22 octobre 2002, date effective de reprise de service de
l'intéressée à l'issue de son stage.

REVISION DE SITUATION

Par arrêté n°4792 du 16 août 2005, portant rectificatif à
l'arrêté n°5871 du 18 novembre 2002,

AU LIEU DE :

Article 2 : Conformément aux dispositions du décret n°94/769 du 28
décembre 1994, cette révision de situation administrative ne produira
aucune effet financier jusqu'à nouvel ordre.

Article 3 : Le présent arrêté prend effet du point de vue de l'ancienneté
pour compter des dates ci-dessus indiquées.
LIRE :

Article 2 : Le présent arrêté prend effet du point de vue de l'ancienneté
pour compter des dates ci-dessus indiquées et de la solde jusqu'au 28
décembre 1994.

Le reste sans changement.

Par arrêté n°4822 du 18 août 2005, la situation adminis-
trative de M. ABIALO-BANGA (Jean Paul), instituteur retraité des
cadres de la catégorie II, échelle 1 des services sociaux (enseignement),
est révisée comme suit :

Ancienne Situation
Catégorie B, hiérarchie I
-promu au grade d'instituteur de 8© échelon, indice 970 pour
compter du 2 octobre 1992.

- promu au 9€ échelon, indice 1030 pour compter du 2 octobre 1994.

Catégorie Il, échelle 1
- Versé dans les cadres de la catégorie II, échelle 1, 3€ classe, 2€ éche-
lon, indice 1110 pour compter du 2 octobre 1994 (arrêté n°1700 du
5 avril 2001).

Catégorie À, hiérarchie II
- inscrit au titre de l'année 1994, promu sur liste d'aptitude et

nommé au grade d'instituteur principal pour compter du 1°
janvier 1994 (procès verbal de la commission administrative
paritaire d'avancement réunie à Brazzaville, le 7 janvier 1994).

- admis à la retraite pour compter du IT février 2004 (Etat de mise
à la retraite n°379 du 5 mars 2004).

Nouvelle Situation
Catégorie B, hiérarchie 1

- Promu au grade d'instituteur de 8° échelon, indice 970 pour
compter du 2 octobre 1992.

Catégorie II. échelle 1

- Versé dans les cadres de la catégorie II, échelle 2, 3€ classe, 17
échelon, indice 1090 pour compter du 2 octobre 1992.

Catégorie I, échelle 2
- inscrit au titre de l'année 1994, promu sur liste d'aptitude et

nommé au grade d'instituteur principal de 2€ classe, 2€ échelon,
indice 1180 pour compter du 1*T janvier 1994.
- promu au 3€ échelon, indice 1280 pour compter du 1fT janvier 1996.
- promu au 4€ échelon, indice 1380 pour compter du 1€T janvier 1998.

3° classe
- promu au 1% échelon, indice 1480 pour compter du 1T janvier 2000.
- promu au 2€ échelon, indice 1580 pour compter du 1€T janvier 2002.
- promu au 8€ échelon, indice 1680 pour compter du 1®T janvier 2004.

Du 15 au 21 Août 2005

Bénéficiaire d'une bonification d'un échelon, est promu au 4€ échelon,
indice 1780 pour compter du 1fT février 2004.

Conformément aux dispositions du décret n°94/769 du 28 décembre
1994, cette révision de situation administrative ne produira aucun effet
financier jusqu'à nouvel ordre.

RECONSTITUTION DE CARRIERE

Par arrêté n°4793 du 16 août 2005, la situation adminis-
trative de M. MPOMPA (Bernard), secrétaire d'administration des
cadres de la catégorie C, hiérarchie II des services administratifs et fin-
anciers (administration générale), est reconstituée comme suit :

Ancienne Situation
Catégorie D, échelle 9
Titulaire du brevet d'études moyennes générales, est engagé en

qualité de secrétaire d'administration contractuel de 1®T échelon,
indice 430 pour compter du 14 juin 1991, date effective de prise de
service de l'intéressé (arrêté n°275 du 8 janvier 1991).

Catégorie c, hiérarchie IT
Intégré, ütularisé dans les cadres réguliers de la fonction publique

et nommé au grade de secrétaire d'administration de 1° échelon,
indice 430 pour compter du 29 mars 1994 (arrêté n°880 du 29 mars 1994).

Nouvelle Situation
Catégorie D, échelle 9
Titulaire du brevet d'études moyennes générales, est engagé en

qualité de secrétaire d'administration contractuel de 1 échelon,
indice 430 pour compter du 14 juin 1991, date effective de prise de
service de l'intéressé.

Catégorie II, échelle 2

- versé dans les cadres de la catégorie II, échelle 2, 1€ classe, 17
échelon, indice 505 pour compter du 14 juin 1991, acc = néant.

- avancé au 2€ échelon, indice 545 pour compter du 14 octobre 1993.

Catégorie II, échelle 2
- intégré, titularisé dans les cadres réguliers de la fonction publique

et nommé au grade de secrétaire d'administration de 1€ classe, 2°
échelon, indice 545 pour compter du 29 mars 1994, acc = 5 mois, 15 jours.

- promu au 3€ échelon, indice 585 pour compter du 14 octobre 1995.
- promu au 4€ échelon, indice 635 pour compter du 14 octobre 1997.

2€ classe
- promu au 1°T échelon, indice 675 pour compter du 14 octobre 1999.
- promu au 2€ échelon, indice 715 pour compter du 14 octobre 2001.
- promu au 3€ échelon, indice 755 pour compter du 14 octobre 2003.

Catégorie I, échelle 1
Titulaire du diplôme de bachelier de l'enseignement du second
degré, série G2 : comptabilité, est reclassé à la catégorie II, échelle

1. 2€ classe, 17 échelon, indice 770, ACC = néant et nommé au
grade d'agent spécial principal à compter de la date de signature
du présent arrêté.

Conformément aux dispositions du décret n°94/769 du 28 décembre
1994, cette reconstitution de carrière administrative ne produira
aucun effet financier jusqu'à nouvel ordre.

Le présent arrêté prend effet du point de vue de l'ancienneté pour
compter des dates ci-dessus indiquées.

Par arrêté n°4815 du 17 août 2005, la situation adminis-
trative de M. NZABA (Désiré), attaché de recherche des cadres de la
catégorie A, hiérarchie 1 du corps des chercheurs et techniciens de
recherche du personnel de la recherche scientifique, admis à la
retraite, est reconstituée comme suit :

Ancienne Situation
Catégorie À, hiérarchie 1
- promu au grade d'attaché de recherche de 8€ échelon, indice 1680
pour compter du 1*T janvier 1987 (décret n°88-399 du 19 mai 1988).

- admis à la retraite pour compter du 17 septembre 2003 (état de
mise à la retraite n°2708 du 2 septembre 2004).

Nouvelle Situation

Journal Officiel de la République du Congo

1293
Catégorie À, hiérarchie 1
- Promu au grade d'attaché de recherche de 8€ échelon, indice 1680
pour compter du 1 janvier 1987.

Catégorie À, hiérarchie I
Titulaire du diplôme de docteur en sciences agronomiques, délivré
par la faculté des sciences agronomiques de l'Etat à Gembloux
(Royaume de Belgique). est nommé au grade de maître de

recherche de 1°T échelon, indice 1790 pour compter du 22 juin

1987, date effective de reprise de service de l'intéressé à l'issue de

son stage ;
- promu au 2° échelon, indice 1900 pour compter du 22 juin 1989 :
- promu au 8€ échelon, indice 2010 pour compter du 22 juin 199
- promu au 4€ échelon, indice 2120 pour compter du 22 juin 199:
- promu au 5° échelon, indice 2230 pour compter du 22 juin 199!
- promu au 6€ échelon, indice 2340 pour compter du 22 juin 1997 ;
- promu au 7€ échelon, indice 2460 pour compter du 22 juin 19%
- promu au 8€ échelon, indice 2500 pour compter du 22 juin 2001 ;
- promu au 9€ échelon, indice 2700 pour compter du 22 juin 2003.

Conformément aux dispositions du décret n°94/769 du 28 décembre
1994, cette reconstitution de carrière administrative ne produira
aucun effet financier jusqu'à nouvel ordre.

Le présent arrêté prend effet du point de vue de l'ancienneté pour
compter des dates ci-dessus indiquées

Par arrêté n°4825 du 18 août 2005, la situation adminis-
trative de M. ITOUA (Prosper), instituteur des cadres de la catégorie II,
échelle 1 des services sociaux (enseignement), est reconstituée comme
suit :

Ancienne Situation

Catégorie II, échelle 1
- Promu au grade d'instituteur de 2€ classe, 3€ échelon, indice 890
pour compter du 10 septembre 2000 (arrêté n°2995 du 3 juillet 2008).

Nouvelle Situation
Catégorie II, échelle 1
- promu au grade d'instituteur de 2€ classe, 3° échelon, indice 890
pour compter du 10 septembre 2000.

- promu au 4€ échelon, indice 950 pour compter du 10 septembre 2002.

Catégorie I, échelle 2
- Inscrit au titre de l'année 2003, promu sur liste d'aptitude et
nommé au grade d'instituteur principal des cadres de la catégorie

1, échelle 2, 1€ classe, 4€ échelon, indice 980 ACC = néant pour
compter du 17 janvier 2003.

2€ classe
- Promu au 17 échelon, indice 1080 pour compter du 17 janvier 2005.

Conformément aux dispositions du décret n°94/769 du 28 décembre
1994, cette reconstitution de carrière administrative ne produira
aucun effet financier jusqu'à nouvel ordre.

Le présent arrêté prend effet du point de vue de l'ancienneté pour
compter des dates ci-dessus indiquées.

Par arrêté n°4826 du 18 août 2005, la situation adminis-
trative de M. ELION-SOUSSA (André), instituteur des cadres de la
catégorie B, hiérarchie I des services sociaux (enseignement), est recon-
stituée comme suit :

Ancienne Situation
Catégorie B, hiérarchie 1

- Titularisé et nommé au grade d'instituteur de 1°T échelon, indice
590 pour compter du 1°T octobre 1982 (arrêté n°6526 du 22 juillet 1985).

Nouvelle Situation
Catégorie B, hiérarchie 1

Titularisé et nommé au grade d'instituteur de 1€T échelon, indice 590
pour compter du 1*T octobre 1982.

- promu au 2€ échelon, indice 640 pour compter du 1€T octobre 1984.

- promu au 3° échelon, indice 700 pour compter du 1®T octobre 1986.

- promu au 4® échelon, indice 760 pour compter du 1®T octobre 1988.

- promu au 5€ échelon, indice 820 pour compter du 1®T octobre 1990.

- promu au 6° échelon, indice 860 pour compter du 1°T octobre 1992.

échelon, indice 890 pour compter du 127 octobre 1992.
- promu au 4£ échelon, indice 950 pour compter du 1€T octobre 1994.

3€ classe
- promu au 1° échelon, indice 1090 pour compter du 1°T octobre 1996.
- promu au 2€ échelon, indice 1110 pour compter du 1% octobre 1998.
- promu au 3° échelon, indice 1190 pour compter du 1%T octobre 2000.
- promu au 4® échelon, indice 1270 pour compter du 1€T octobre 2002.

Hors classe x
- Promu au 1€f échelon, indice 1370 pour compter du 1€T octobre 2004.

Catégorie II, échelle 1

Titulaire du diplôme de 3€ cycle du centre d'études préparatoires
aux organisations internationales, délivré par l'établissement libre
d'enseignement supérieur de Paris (France), est versé dans les
cadres du personnel diplomatique et consulaire, reclassé à la caté-
gorie I, échelle 1, 2€ classe, 17 échelon, indice 1450 ACC = néant
et nommé au grade de secrétaire des affaires pour
compter du 4 février 2005, date effective de reprise de service de
l'intéressé à l'issue de son stage.

Conformément aux dispositions du décret n°94/769 du 28 décembre
1994, cette reconstitution de carrière administrative ne produira
aucun effet financier jusqu'à nouvel ordre.

Le présent arrêté prend effet du point de vue de l'ancienneté pour
compter des dates ci-dessus indiquées.

Par arrêté n°4827 du 18 août 2005, la situation adminis-
trative de M. MBOUMBA-MBOUMBA, technicien qualifié de laboratoire
des cadres de la catégorie Il, échelle 1 des services sociaux (santé
publique), est reconstituée comme suit :

Ancienne Situation
Catégorie I, échelle 1
- Promu au grade de technicien qualifié de laboratoire de 2€ classe,

4® échelon, indice 950 pour compter du 17 août 2001 (arrêté
n°12153 du 26 novembre 2004).

Nouvelle Situation
Catégorie Il, échelle 1
- Promu au grade de technicien qualifié de laboratoire de 2© classe,
4% échelon, indice 950 pour compter du 17 août 2001.

3€ classe
- Promu au IT échelon, indice 1090 pour compter du 17 août 2003.

Catégorie I, échelle 2

Titulaire de l'attestation de réussite au diplôme d'Etat des carrières
de la santé, option : technicien supérieur de pharmacie, obtenue à
l'école nationale de formation para-médicale et médico-sociale Jean
Joseph LOUKABOU, est reclassé dans les cadres de la catégorie 1,
échelle 2, 2€ classe, 2€ échelon, indice 1180, ACC = néant et
nommé au grade d'assistant sanitaire pour compter du 3
novembre 2003, date effective de reprise de service de l'intéressé
à l'issue de son stage.

Conformément aux dispositions du décret n°94/769 du 28 décembre
1994, cette reconstitution de carrière administrative ne produira
aucun effet financier jusqu'à nouvel ordre.

Le présent arrêté prend effet du point de vue de l'ancienneté pour
compter des dates ci-dessus indiquées.

Par arrêté n°4831 du 18 août 2005, la situation adminis-
trative de Mme MOUSSIENGO née SITA (Clémentine), secrétaire
d'administration des cadres de la catégorie Il, échelle 2 des services
administratifs et financiers (administration générale), est reconstituée
comme suit:

Ancienne Situation
Catégorie 11, échelle 2
- Promue au grade de secrétaire d'administration de 2€ classe, 17
échelon, indice 675 pour compter du 1*T janvier 2000 (arrêté
n°1966 du 7 mai 2002).

Nouvelle Situation
Catégorie I, échelle 2

- promue au grade de secrétaire d'administration de 2€ classe, 1€T

Journal Officiel de la République du Congo

échelon, indice 675 pour compter du 1®T janvier 2000.
- promue au 2€ échelon, indice 715 pour compter du 1®T janvier 2002
- promue au 3€ échelon, indice 755 pour compter du 1° janvier 2004.

Catégorie II, échelle 1

Titulaire de l'attestation de réussite au diplôme des carrières admi-
nistratives et financières, option: administration générale niveau 1,
obtenue à l'école nationale moyenne d'administration, est reclassée
à la catégorie II, échelle 1, 2€ classe, 1€T échelon, indice 770 ACC =
néant et nommée au grade de secrétaire principal d'administra-
tion pour compter du 29 juin 2004, effective de reprise de service
de l'intéressée à l'issue de son stage.

Conformément aux dispositions du décret n°94/769 du 28 décembre
1994, cette reconstitution de carrière administrative ne produira
aucun effet financier jusqu'à nouvel ordre.

Le présent arrêté prend effet du point de vue de l'ancienneté pour
compter des dates ci-dessus indiquées.

Par arrêté n°4838 du 19 août 2005, la situation adminis-
trative de Mme DIAKOUNDILA née KANGOU SOUNDA (Guillaumette
Hortense), comptable principale du trésor des cadres de la catégorie B,
hiérarchie I des services administratifs et financiers (trésor), est recon-
stituée comme suit :

Ancienne Situation
Catégorie B, hiérarchie I
Titulaire du diplôme de l'école nationale moyenne d'administration
option trésor, est versée dans les cadres du trésor, reclassée à la
catégorie B, hiérarchie 1 et nommée au grade de comptable princi-

pal du trésor de 1°T échelon, indice 590 pour compter du 17 août
1988 date effective de reprise de service de l'intéressée à l'issue de
son stage ACC = néant (arrêté n°2790 du 22 août 1992).

Nouvelle Situation
Catégorie B, hiérarchie 1
Titulaire du diplôme de l'école nationale moyenne d'administration
option trésor, est versée dans les cadres du trésor, reclassée à la
catégorie B, hiérarchie I et nommée au grade de comptable princi-

pal du trésor de 1®T échelon, indice 590 pour compter du 17 août 1988.
- promue au 2€ échelon, indice 640 pour compter du 17 août 1990 :
- promue au 3° échelon, indice 700 pour compter du 17 août 1992 ;

Catégorie II, échelle 1
- Versée dans les cadres de la catégorie Il, échelle 1, 1€ classe, 4€
échelon, indice 710 pour compter du 17 août 1992 ;

2€ classe
- promue au 1%T échelon, indice 770 pour compter du 17 août 1994 ;
- promue au 2° échelon, indice 830 pour compter du 17 août 1996 :
- promue au 3° échelon, indice 890 pour compter du 17 août 1998 :
- promue au 4 échelon, indice 950 pour compter du 17 août 2000.

Catégorie I, échelle 2

- Inscrite au titre de l'année 2002, promue sur liste d'aptitude, et
nommée au grade d'attaché des services du trésor de 1° classe,
4€ échelon, indice 980 pour compter du 1€T janvier 2002;

2€ classe
- Promue au 1%T échelon, indice 1080 pour compter du 1€ janvier 2004.

Conformément aux dispositions du décret n°94/769 du 28 décembre
1994, cette reconstitution de carrière administrative ne produira
aucun effet financier jusqu'à nouvel ordre.

Le présent arrêté prend effet du point de vue de l'ancienneté pour
compter des dates ci-dessus indiquées.

PRISE EN CHARGE

Par arrêté n° 4819 du 18 août 2005 Mme MANFOUMBI née
NGOBO (Henriette), contrôleur des P.T.T, salaire de deux cent huit
mille huit cent soixante quinze (238875) francs, précédemment en
service à l'office national des postes et télécommunications (ONPT)
autorisée à rejoindre son époux à Maputo (Mozambique), est prise en
charge par la fonction publique pour la période du 1€ mai 1999 au 7
avril 2000 (régularisation).

les rémunérations d'activité de service et éventuellement les avances de
Du 15 au 21 Août 2005

salaire afférentes, telles qu'elles sont prévues par l'article 5 de la con-

vention collective du 1®7 septembre 1960, lui seront payées par la
direction générale du budget.

CONGE

Par arrêté n° 4821 du 18 août 2005, une indemnité
représentative de congé payé égale à quatre vingt trois (83) jours
ouvrables pour la période allant du 16 octobre 2000 au 31 décembre
2003, est accordée à Mlle BASSINGA (Véronique), dactylographe con-
tractuelle de la catégorie F, échelle 14, 9€ échelon, indice 330, admise

à la retraite pour compter du 1®T janvier 2004.

MINISTERE DE L'ECONOMIE, DES FINANCES
ET DU BUDGET

Par arrêté n°4813 du 17 août 2005, Est autorisé le
remboursement à M. LOULA (Philippe). de la somme de Cent mille
francs CFA, représentant le montant des frais de mémoire déboursés à
l'occasion de son stage de formation à l'Ecole Nationale
d'Administration et de Magistrature de Brazzaville.

La présente dépense est imputable au budget de l'Etat, exercice 2005,
section 242, sous-section 8103, nature 6651, type 1

Le Directeur général du budget et le directeur général du trésor sont
chargés, chacun en ce qui le concerne, de l'exécution du présent arrêté.

Par arrêté n°4814 du 17 août 2005, Est autorisé le
remboursement à M. MIFOUNDOU (Emmanuel), de la somme de Cent
mille francs CFA, représentant le montant des frais de mémoire
déboursés à l'occasion de son stage de formation à l'Ecole Nationale
d'Administration et de Magistrature de Brazzaville.

La présente dépense est imputable au budget de l'Etat, exercice 2005,
section 242, sous-section 8103, nature 6651, type 1

Le Directeur général du budget et le directeur général du trésor sont
chargés, chacun en ce qui le concerne, de l'exécution du présent arrêté.

Par arrêté n°4820 du 18 août 2005, Est autorisé le
remboursement à M. NZONZI (Romuald), de la somme de Cent
cinquante mille francs CFA, représentant le montant des frais de
mémoire déboursés à l'occasion de son stage de formation à
l'université des Peuples de Russie

La présente dépense est imputable au budget de l'Etat, exercice 2005,
section 242, sous-section 8103, nature 6651, type 1.

Le Directeur général du budget et le directeur général du trésor sont
chargés, chacun en ce qui le concerne, de l'exécution du présent arrêté.

Par arrêté n°4832 du 18 août 2005, Est autorisé le
remboursement à M. KOUTOUPO MBOUMA (Gabriel M.) étudiant de
la somme de Cinq cent quarante quatre mille six cents francs CFA,
représentant les frais de transport de personnel, qu'il a déboursé à l'oc-
casion de son voyage d'études.

La présente dépense est imputable au budget de l'Etat, exercice 2005,
section 243, sous-section 0004, nature 61751, type 1.

Le Directeur général du budget et le directeur général du trésor sont
chargés, chacun en ce qui le concerne, de l'exécution du présent arrêté.

Par arrêté n°4834 du 18 août 2005, Est autorisé le
remboursement à Mme MAKOUMBOU MBEMBA (Bernadette), de la
somme de Deux Millions Six cent quatre vingt dix mille neuf cents
francs CFA, représentant le montant des frais de rapatriement de la
dépouille de Mme NKEMBI (Julienne), préalablement déboursés par la
famille.

La présente dépense est imputable au budget de l'Etat, exercice 2005,
section 242, sous-section 8203, nature 6659, type 1.

Le Directeur général du budget et le directeur général du trésor sont
chargés, chacun en ce qui le concerne, de l'exécution du présent arrêté.

Journal Officiel de la République du Congo 1295

MINISTERE DE L'ECONOMIE FORESTIERE
ET DE L'ENVIRONNEMENT

Arrêté n°4776 du 16 août 2005 approuvant l'avenant à la
Convention d'Aménagement et de Transformation n°09 du 17 septem-
bre 2004, conclue entre le Gouvernement congolais et la Société
Forestière et Industrielle d'Abala.

LE MINISTRE DE L'ÉCONOMIE FORESTIÈRE ET DE L'ENVIRONNEMENT,

Vu la constitution :

Vu la loi n°16-2000 du 20 novembre 2000, portant code forestier:

Vu le décret n°2002-437 du 31 décembre 2004, fixant les conditions de
gestion et d'utilisation des forêts :

Vu le décret n°2004-22 du 10 février 2004, portant attributions et
organisation du ministère de l'Economie Forestière et de
l'Environnement;

Vu le décret n°2005-02 du 7 janvier 2005, tel que rectifié le décret
n°2005-83 du 22 février 2005, portant nomination des membres du
Gouvernement;

Vu l'arrêté n°4407 du 3 août 1989, définissant les unités forestières
d'aménagement de la zone III (cuvette) du secteur Forestier Nord et de
la zone 1 du Secteur Forestier des Plateaux précisant les conditions
d'exploitation:

Vu l'arrêté n°12611 du 7 décembre 2004, fixant les volumes moyens
exploitables des arbres des essences de bois d'œuvre;

Vu l'arrêté n°9014 du 17 septembre 2004, portant approbation de la
convention d'aménagement et de transformation conclue entre le
Gouvernement de la République du Congo et la Société Forestière et
Industrielle d'Abala, pour la mise en valeur de l'Unité Forestière
d'Aménagement Abala, de la zone 1 du secteur Forestier des Plateaux:
Vu l'arrêté n°6378 du 31 décembre 2002, fixant les taux de la taxe d'a-
battage des bois des forêts naturelles :

Vu l'arrêté n°6380 du 31 décembre 2004, fixant les taux de déboise-
ment des forêts naturelles ;

Vu l'arrêté n°6382 du 31 décembre 2002, fixant les modalités de calcul
de la taxe de superficie :

Vu l'arrêté n°6387 du 31 décembre 2002, fixant les valeurs FOB pour
le calcul de la taxe d'abattage et de la taxe à l'exportation des bois ;
Vu l'arrêté n°1585 du 5 mai 2003, modifiant et complétant l'arrêté
n°6387 du 31 décembre 2002, fixant les valeurs FOB pour le calcul de
la taxe d'abattage et de la taxe à l'exportation des bois ;

Vu l'arrêté n°2739 du 25 mars 2005, modifiant et complétant l'arrêté
n°1585 du 5 mai 2003, modifiant l'arrêté n°6387 du 31 décembre 2002
fixant les valeurs FOB pour le calcul de la taxe d'abattage et de la taxe
à l'exportation des bois ;

Vu la demande de révision de la limite Est de l'UFA Abala formulée par
la société Forestière et Industrielle d'Abala, en date du 6 juin 2005 :
Vu le rapport de mission d'expertise des lieux d'implantation des sites
industriels et de la base-vie de la SOFIA, effectuée par la Direction

Départementale de l'Economie Forestière des Plateaux, en date du 127
novembre 2004 ;

ARRÊTE :

Article 1 : Est approuvé l'avenant à la convention de transformation
n°09 du 17 septembre 2004, conclue entre le Gouvernement congolais
et la Société Forestière et industrielle d'Abala, en sigle SOFIA.

Article 2 : Le texte dudit avenant est annexé au présent arrêté.

Article 3 : Le présent arrêté, prend effet à compter de la date de signa-
ture, sera enregistré, inséré au journal officiel et communiqué partout
où besoin sera.

AVENANT n°2 du 16 août 2005, à la convention d'aménage-
ment et de transformation n°09 du 17 septembre 2004 conclue entre
le Gouvernement congolais et la Société Forestière et Industrielle
d'Abala (SOFIA).

Entre les soussignés :

1296
Et

La Société Forestière et Industrielle
d'Abala, en sigle SOFIA, représentée
par Son Président Directeur Général,
ci-dessous désignée la Société”,

D'une part,
Autrement désignés “les Parties”

Il a été préalablement exposé :

Le Gouvernement congolais a conclu avec la Société Forestière et
Industrielle d'Abala, en sigle SOFIA, une convention d'aménagement et
de transformation approuvée par arrêté n°9014 du 17 septembre 2004,
pour la mise en valeur de l'unité Forestière d'Aménagement (UFA)
Abala, située dans le département des Plateaux, pour une durée de
quinze (15) ans.

En date du 6 juin 2005, la Société Forestière et Industrielle d'Abala a
adressé une requête à l'Administration Forestière relative à la modifi-
cation de la limite Est de l'UFA Abala, pour les motifs ci-après :

- la définition du layon suivant les limites naturelles (pistes agricoles
existantes):

- l'implantation d'un site industriel à l'intérieur de l'UFA Abala;

- la sécurisation de l'UFA contre les coupes frauduleuses;

une mission a été effectuée par la Direction Départementale de
l'Economie Forestière des Plateaux en date du 17 novembre 2004,
pour une durée reconnaissance des limites proposées et la visite du
futur site industriel.

Les parties ont convenu de ce qui suit :

Article premier : Les dispositions de l'article 8 du cahier de charges
général de la convention d'aménagement et de transformation n°09 du
17 septembre 2004, conclue entre le Gouvernement congolais et la
société Forestière et Industrielle d'Abala (SOFIA) sont modifiées et com-
plétées ainsi qu'il suit :

Article 8 nouveau :

Sous réserve des droits de tiers et conformément à la législation et à la
réglementation forestières, notamment les arrêtés visés dans l'arrêté
n°9014 du 17 septembre 2004, portant approbation de cette conven-
tion, la société est autorisée à exploiter l'Unité d'Aménagement Abala
d'une superficie de 520.109 hectares, située dans le département des
Plateaux.

L'Unité Forestière d'Aménagement Abala est délimitée ainsi qu'il suit :
- au Nord et l'Ouest : par l'Alima en amont, depuis le pont sur la
route nationale n°2 jusqu'au pont de la route Okoyo-Gamboma :

- au Sud : par la route Okoyo-Osselé jusqu'à la rivière M'pama; puis
par la M'pama en amont jusqu'à son confluent avec la rivière
Etaan ; ensuite par la rivière Etaan, jusqu'au pont de la piste
Boubé-Akabi-Onzala ; puis du villageOnzala, on suit la route onza-
la-Gamboma, jusqu'au villa Bempo (01°41'122 Sud et 15°40'142
Est}; ensuite par une droite d'environ 7.400 m orientée géo-
graphiquement de 285° jusqu'à la source d'une rivière non dénom-
mée (01°40'092 Sud et 15°44°122 Est) ;

- à l'Est, par la rivière non dénommée en aval, jusqu'à la piste reliant
les villages Boulou-Akana-Bouma-Akélé et Nguiéné, puis du village
Nguléné, par la route nationale n°2 jusqu'au carrefour de la route
d'Abala, puis par la route d'Abala, jusqu'au pont sur la rivière
Komo, ensuite par la rivière Komo en aval jusqu'au pont de la route
nationale n°2, puis par la route nationale n°2 jusqu'au pont sur
l'Alima.

Le reste sans changement.

Article 2 : Le présent avenant, qui est approuvé par arrêté du Ministre
de l'Economie Forestière et de l'Environnement, entrera en vigueur à
compter de la date de signature dudit arrêté.

MINISTERE DE LA DEFENSE NATIONALE,
DES ANCIENS COMBATTANTS ET
DES MUTILES DE GUERRE

AVANCEMENT

Par arrêté n°4845 du 19 août 2005, sont inscrits au
tableau d'avancement des sous — officiers des services de police de l'an-

Journal Officiel de la République du Congo

née 2005 et nommés à titre définitif pour compter du 1° janvier 2005
{®T trimestre 2005).

POUR LE GRADE D'ASPIRANT
AVANCEMENT ECOLE

SCIENCES ET TECHNIQUES DE LA COMMUNICATION
Sergents

BEDI YABA (Tedy Nacel) C.S/DGRH

LEPO {Abel Martial) C.S/DGRH
HISTOIRE

DOUL- OKALANGE (Schistel) C.S/DGRH
ECONOMIE FINANCIERE

EBARA (Christian) C.S/DGRH

TSATOU DOUMBA (Ezechiel) C.S/DGRH
SOCIOLOGIE

ENDZANGHAT (Dave Guillaume Slege)  C.S/DGRH

IBADJI (Siméon) C.S/DGRH
LITTERATURE ET CIVILISATIONS AFRICAINES

ISSOMBO (Beranger Aymar) C.S/DGRH
PSYCHOLOGIE

NDZOUMBOU (Ange Marien) C.S/DGRH

NTANDOU (Blaise) C.S/DGRH
LANGUE ET LITTERATURE FRANCAISES

PADDY (Freddy Dieudonné) C.S/DGRH

Les intéressés ne pourront prétendre au grade de sous - lieutenant
qu'après une formation militaire complémentaire du niveau d'officier
inter - armes.

Cette nomination n'a aucun effet rétroactif du point de vue de la prise
en solde.

Le chef d'état - major général des forces armées congolaises et le secré-
taire général des services de police sont chargés chacun en ce qui le
concerne de l'exécution du présent arrêté.

MINISTERE DE LA SECURITE
ET DE L'ORDRE PUBLIC

NOMINATION

Par arrêté n°4842 du 19 août 2005, sont inscrits au
tableau d'avancement des sous - officiers des services de police de l'an-

née 2005 et nommés à titre définitif pour compter du 1€T janvier 2005
{£T trimestre 2005).

POUR LE GRADE D'ASPIRANT

AVANCEMENT ECOLE
HISTOIRE
Sergents

BONGUI (Christian Claude) C.S/DGRH

ELO (Samuel) C.S/DGRH
LANGUE ET LITTERATURE FRANCAISES

BOUKONGOU - KINGA (Raymond) C.S/DGRH
GEOGRAPHIE

EYITA (Roland Macaire) C.S/DGRH

Du 15 au 21 Août 2005 Journal Officiel de la République du Congo 1297

ECONOMIE DE L'ENTREPRISE Le chef d'état - major général des forces armées congolaises est chargé
MIASSOUEKAMA-MAMPOUYA (Alain Médard) C.S/DGRH |‘ l'exécution du présent arrêté.

PSYCHOLOGIE
NDINGA (Elie Ghislain) C.S/DGRH
NDZOUNOU (Arsène) C.S/DGRH MINISTERE DES SPORTS ET DU REDEPLOIEMEN!

OSSOMBI-ASSINGHA (Cyr Vincent de Paul) C.S/DGRH DE LA JEUNESSE

DEVELOPPEMENT RURAL (Productions animales)

f 5 1 dont 1
DOS. és cRAEEEay CDCRE Par arrêté n° 4837 du 19 août 2005 les personnes dont les

noms et prénoms suivent sont autorisées à dispenser les cours
Les intéressés ne pourront prétendre au grade de sous - lieutenant | théoriques et pratiques à l'Institut National de la Jeunesse et des
qu'après une formation militaire complémentaire du niveau d'officier Sports en qualités de professeurs vacataires au titre de l'année

inter - armes. académique 2003 - 2004. 11 s'agit de :

Cette nomination n'a aucun effet rétroactif du point de vue de la prise | EKORO Daniel

en solde. Grade ou Diplôme _N° Mat, Solde DisGp. H7S
IEPS 054315 H Pédagogie 12H

Le chef d'état - major général des forces armées congolaises et le secré- | GOLO (Léonard)
taire général des services de police sont chargés chacun en ce qui le Grade on Dinlôms NOR SR Dix 75
concerne de l'exécution du présent arrêté. TEPS 007434 X Lingala 7H

Par arrêté n° 4843 du 19 août 2005, sont inscrits au | MOSSOUANGA (Justin)
tableau d'avancement des sous — officiers des services de police de l'an- Grade ou Diplôme N° Mat. Solde ___Discip. H/S

née 2005 et nommés à titre définitif pour compter du 1*T janvier 2005 SES TRE ToG M Sert RE
(IT trimestre 2005).

| MAHOUNGOU (Joseph)
POUR LE GRADE D'ASPIRANT Grade ou Diplôme _N° Mat, Solde Discip. H7S
AVANCEMENT ECOLE IEP 026657 U sociologie 5H
LINGUISTIQUE ET LANGUES AFRICAINES IGNOUMBA (Jean Martin)
peryents Grade ou Diplôme N° Mat. Solde _ Discip. H7S
PCEPS 081501 F Atcult+ 14H
BILONGO (Jean Roger) C.S/DGRH Écuibenentt
GOEGRAPHIE DE L'AMENAGEMENT Fee RENGEI een. a El
rade ou Diplôme at, Solde ë
IKAMA (Jean Jonas) C.S/DGRH Rene : Rio DH
pratique
LANGUE ET LITTERATURE FRANCAISES
ELENGHA OBVA
MOUANDZIBI (Abel Serge) C.S/DGRH Grade ou Diplôme _N° Mat. Solde Discip. H/S
cs 137171 B Athlétisme 12H
POLITIQUE ECONOMIQUE
9 gi BANTSIMBA (Raphaël)
GUEMBO MAHOUNGOU (Alain Servais) C.S/DGRH Grade ou Diplôme _N° Mat. Solde Discip. H/S
IEPS 056233 F Musique+ 20H
Les intéressés ne pourront prétendre au grade de sous — lieutenant pédag.pratique
qu'après une formation militaire complémentaire du niveau d'officier
inter - armes. MANKOU (Jean Eloi)
: : Grade ou Diplôme _N° Mat, Solde Discip. H7S
Cette nomination n'a aucun effet rétroactif du point de vue de la prise
Eee IEPS 059495 Z Pédagogie 9H
pratique
Le chef d'état - major général des forces armées congolaises et le secré-
taire général des services de police sont chargés chacun en ce qui le : MAPATAKA (Charles)
concerne de l'exécution du présent arrêté. Grade ou Diplôme _N° Mat, Solde Discip H7S
Journ. N 3 142182 B Lingala 4H
Par arrêté n° 4844 du 19 août 2005, sont inscrits au
7 F ASSIME (Dieudonné)
tableau d'avancement des sous - officiers des forces armées congo- -
latses et de la gendarmerie nationale de l'année 2005 et nommés à titre —Grade 98 Diplome NT MAL. Solde RS He
définitif pour compter du 1°T janvier 2005 (1®T trimestre 2005). Pratique
POUR LE GRADE D'ASPIRANT OLALA (Gabriel)
AVANCEMENT ECOLE Grade ou Diplôme _N° Mat. Solde Discip. H/S
US 083177 V Education 4H
EDUCATION PHYSIQUE Morale et civique
Sergents Tu
NGAMBOU (Jean)
RAEOnS [Made Doreite) ce/Dans Grade ou Diplôme _N° Mat. Solde Discip. H7S
LICHTMANIS (Gloire Ludovic) C.S/DGRH US 156165 M les 20H
MBIZI (Gustave) C.S/DGRH tecn.réch.+p#dag P
MOTSAKOU (Gervais Jean Cyr) C.S/DGRH
ONDOUMA OMANGO (Eugène)
DROIT | __Grade ou Diplôme N° Mat. Solde Discip. H7S
IBEAHO BOUYA KOULE OKONDZO C.S/DGRH Adm SAF 154073 E Droit et 10H
administration
Les intéressés ne pourront prétendre au grade de sous — lieutenant
qu'après une formation militaire complémentaire du niveau d'officier LOUNGUILA (Emmanuel)
inter - armes. Grade ou Diplôme _N° Mat. Solde Discip. H/S
Cette nomination n'a aucun effet rétroactif du point de vue de la prise EPS En Pédagogie Es
en solde. pratique
1298 Journal Officiel de la République du Congo

SAMBA (Albert) ADOU (André)
Grade ou Diplôme _N° Mat. Solde Discip. H7S Grade ou Diplôme _N° Mat. Solde Discip. H7S
PCL 092001 Y Tech. 7H Doctorat 0442595 Psychologie 4H
d'expres. et de com.
YINDOULA (Léon)
OKOYO ELENGA (Gabriel) Grade ou Diplôme _N° Mat. Solde Discip. H7S
Grade ou Diplôme _N° Mat. Solde Discip. H/S CPJ 1348445 PEP.+ 12H
PAEPS . Athlétisme 14H Cinéma+
pédag. pratique Pédag.Prat :
AKOMO TCHOUAH (Lucien) BAKANA (François) |
Grade ou Diplôme _N° Mat. Solde Discip. H/S Grade ou Diplôme _N° Mat. Solde Discip. S
PCEPS 037237 L Anatomie+ 19H CPEPS 094782 B Pédagogie 9H
APSJ+pédag p Pratique
85010 avis | TSOKO Wosette)
TR per ne DE re Grade ou Diplôme _N° Mat Soïde — Discip. H7S
PCEPS 035308 R Pédagogie 12H PCL 0S7BSEL Ed 188
atique TP+Act. Culturelles
Pédagogie Pratique
SITA (Jean Claude) BAYETISSA (Brice)
Grade ou Diplôme _N° Mat. Solde Discip. [HS | Grade ou Diplôme _N° Mat. Solde Discip. H7S
CPJ 125436 K Arts 16H CPEPS 082262 J Pédagogie 15H
plastique Pratique
TCHIKAYA (Adoïphe) NTSONGO (Jean Marie)
Grade ou Diplôme _N° Mat. Solde Discip. H/S Grade ou Diplôme _N° Mat. Solde Discip._ H7S
PCL Ê Sociologie 8H CPJ 052663 N Biblio+ 12H
de la jeunesse PP +Act. Culturelles
NGASSAKI (Pascal) BINIAKOUNOU (Armand)
Grade ou Diplôme _N° Mat, Solde Discip. H7S Grade ou Diplôme _N° Mat. Solde Discip. H7S
IEPS 047923 U FB+physio+ 9H PCEPS 094784F Pédagogie 12H
pédag. pratique Pratique
TSEMI (Philippe) BAPINA FOUAKOUANZENZA (Léonard)
Grade ou Diplôme _N° Mat. Solde Discip. H/S Grade ou Diplôme _N° Mat. Solde Discip. H/S
ITS 106046 Z Statistique 9H ICEG # Pédagogie 12H
Pratique+PEP
MBON OBAMI (Joseph)
Grade ou Diplôme _N° Mat. Solde Discip. H/S BAMANA (Jonas)
CPEPS 135905 T Pédagogie 9H Grade ou Diplôme _N° Mat. Solde Discip. H7S
pratique CPEPS 121891 K Pédagogie 9H
Pratique
NKOUNKOU (Mathieu)
Grade ou Diplôme N° Mat. Solde Discip. H/S ALENA DÀ BANGUI
PCEPS 098626F Pédagogie 3H Grade ou Diplôme _N° Mat. Solde Discip. H/S
Pratique PCEPS 035299 V Gymn+ 9H
Pédag. Pratique
NGOYA (Charlotte)
Grade ou Diplôme _N° Mat. Solde Discip. H/S WOGO (André)
PAEPS 081557 Z TP+ 10H Grade ou Diplôme _N° Mat. Solde Discip. H/S
Pédog Prat+ ATTP 046436 P Pédagogie 6H
Atel. Cult. Pratique
NSOUEKELA (Désiré C. D.) EBOUSSOU (Urbain)
Grade ou Diplôme _N° Mat. Solde Discip. H/S Grade ou Diplôme _N° Mat, Solde Discip. H7S
ASP 127411 Z Pédagogie 12H PCEG 051748 Y PP+TP+ 15H
Pratique AT. Culturelle
MAGEMA née LEMBA (isabelle F.) _ LOCKO (Gabriel) |
Grade ou Diplôme _N° Mat. Solde Discip. H/S_ Grade ou Diplôme _N° Mat, Solde Discip. H7S |
PCEPS 095069 A Pédagogie 3H IEPS 059974 F EMC 4H
Pratique
YOKA (Arsène) [
NGUESSO (Stéphane) Grade ou Diplôme _N° Mat, Solde Discip. H7S
Grade ou Diplôme _N° Mat. Solde Discip. H7S CEPS 094709 H PP 4H |
PCEPS - Natation+ 15H
Act.Cult.+ YOUNGUILA (Gilbert) _ |
Pédag. Pratique Grade ou Diplôme _N° Mat. Solde Discip. H/S
PCEPS 133.567 T Aps}. + 20 H
AYA (Caloger) pp+ Athl
Grade ou Diplôme _N° Mat. Solde Discip. H7S
Licence - Judo+ 14H | BONGONDONGO (Pierre)
Pédagogie | Grade ou Diplôme _N° Mat. Solde Discip. H/S
Pratique PCEPS 092880 X PP 15H
BABINGOULA (Bernard) BEMBA (Alphonse)
Grade ou Diplôme _N° Mat. Solde Discip. H/S Grade ou Diplôme _N° Mat. Solde Discip. H/S
PCL 133390 B Kituba 7H PCL 082.410 D Psycho+ 20H
AT-Culturelle- PP
NZALA (Noé)
Grade ou Diplôme _N° Mat. Solde Discip. HS HAXAUNE laugente | _._. es HE
(ôme At. E
PORPS ES gs sex PCEFS 137703L  AbCultureles 15H

Pédag. Pratique Gym+ PP

Du 15 au 21 Août 2005 Journal Officiel de la République du Congo 1299
NGOUMA (Jean Claude) MIATEHOLO (Jonas)
Grade ou Diplôme _N° Mat, Solde Discip. H/S Grade ou Diplôme _N° Mai. Solde Discip.
PAEPS 087621S ATHL 17H 092780 V PP
MVIRY (Pascal)
OMBENA (Timotée) =
Grade ou Diplôme _N° Mat. Solde Discip. H7S Le ee panne Set Poe re ns ne
MEPS 047914 V VB + PP 12H L
MALONGA (Alphonsine)
MBEDI (Félix) : à
Grade ou Diplôme _N° Mat. Solde Discip. H7S Sade popionne a ne TRÈS à È
+PP+
IEPS 052574 P Kituba 4H état
NGOULOU (Edouard)
Grade ou Diplôme _N° Mat, Solde Discip. H7S ee fAuguete) FLE GE
PAEPS 137789E  Lég+Apsi+ PP 20H ne ne Sr
IEPS 082357W PP 6H
NTSANTSUI (Aimé Mascimin)
à NDOLLO (Grégoire)
Grade ou Diplôme _N° Mat. Solde Discip. H7S Grade ou Diplôme N° MRE Sade Tr HE
5 : LS BH PCEPS T21896W FB 6H
MOKOKO (Victor)
Grade ou Diplôme _N° Mat, Solde Discip. H7S NGAMBOU (Georges)
cs - PEP SH Grade ou Diplôme _N° Mat. Solde Discip. H7S
DESS - Cinéma 13H
KAYA - KAYA
Grade ou Diplôme _N° Mat, Solde Discip. H/S LOUBAKI (Alphonse)
CPEPS 124380 Z TP 3H Grade ou Diplôme _N° Mat, Solde Discip. H7S
PCEPS 038431 D  EMC+PP 10H
NIELENGA (Yolande)
Grade ou Diplôme _N° Mat. Solde Discip. H/S NGATSE - ELENGA
PTACET 086235 S AT+ DH Grade ou Diplôme _N° Mat. Solde Discip. H7S
Culturelle+PP IEPS 103826 L EST 6H
MASSOUKA (Scholastique)
Grade ou Diplôme _N° Mat. Solde Discip. H7S co Ma (embert er ) SH 5 TE
= le ou Diplôme at Solde Scip.
Inst 051042 V AT- career 15H CPEPS 082363 N PP 9H
MPAMA Gifred) NGOUMA (Jean Paul)
Grade ou Diplôme _N° Mat, Solde Discip. H7S Grade ou Diplôme N° Mat. Solde Discip. H/S
cs 039124 D PP 12H PRÈS Let EP 188
MPIO (Léonard) NGUEYISSADILA (Guison 8.)
Grade ou Diplôme _N° Mat. Solde Discip. H7S Grade ou Diplôme N° Mat. Solde Discip. H/S
IEPS 051379 V PP 6H PCR 3 Æ LH
TSOUMOU (Omer) MANDONDA (Alphonse)
Grade ou Diplôme _N° Mat, Solde Discip. H7S Grade ou Diplôme _N° Mat. Solde Discip. H/S
Maitrise - DA 5H PCEPS 44246J  PP+Physio+ Athl 20H
MOKONO- NKELA( Célestin) REODIA(Phitippe Roger)
Grade ou Diplôme _N° Mat, Solde Discip. H7S Saste Eu Drame N° Mat. Solde per. a E
À. Culturelle - Théâtre+ 5H CEE £ oIngIe
AbCulturelle NTOYO MAKANGA (Jean- Didie)
MBOU MOUSSIESMOU (Charles) Grade ou Diplôme _N° Mat. Solde Discip. H
Grade ou Diplôme N° Mat. Solde Discip. HS Pc A
PABPS D TÉRTS EP ES AT AT-Culturelle
MOKOUTOU (Jean Aimé) OBAMBI (Marcel)
Grade ou Diplôme _N° Mat. Solde Discip. qe Grade ou Diplôme _N° Mat. Solde Discip. H/S
EPS 058631 M PP IEPS 094827 H F3 9H
MPANDZOU (Germain) OBBA (Jean Pierre)
Grade ou Diplôme _N° Mat. Solde Discip. H/S Grade ou Diplôme _N° Mat. Solde Discip. S
PCL 046223 C Français+ 8H IEPS 037240 X PP + Athl 15H
AT. Culturelle
AKOUNDA( Jonas)
MBANI (Jean Claude) F
Grade ou Diplôme N° Mat, Solde Discip. H7S See ou pion NN Soie DE. ve
PCEPS 058641 N HB+PP 20H
ANGOSSINA (Abraham)
MOULONGO (Jean Georges) 5
Grade ou Fe RE Solde Discip. H7S Star ou DIPIOMER-Mas- Bo le ue
PCEPS 124364F JUDO 6H
KIDIBA (Samuel)
MIZERE MOUNGONDO (Martin) 2
nr Q Meta DE 7e Grade ou Diplome N° Mat Solde Disdp. H7S
Assistant 7» BB 10H PCL 133.739 Y Lingala 9H
BANANGOUNA MAMPOUYA (Baviel) SPOROGNAES ac Louise) = EG Re He
Grade ou Diplôme _N° Mat. Solde Disci H7S HeGS ou Pipe Nes 2
P = pe JS 041927W PEP+ 20H
IDR 127885 Z MANAG+Pp 20H AT-Culturelle+PP
MPARY-OUMBA-N'SAYI KAYA(Bernard)
Grade ou Diplôme _N° Mat. Solde Discip. H7S Grade ou Diplome _N° Mat, Solde Discip. H7S
US 043335 G PP+VB 15H IEPS 051327 K PP +Judo 15 H

1300 Journal Officiel de la République du Congo N° 31 - 2005

KIMPALOU (Justin) LOUFOUA (Lambert Roger)
Grade ou Diplôme _N° Mat, Solde Discip. H7S Grade ou Diplôme _N° Mat, Solde Discip. H7S
PCL 104923 H Kituba 7H TEPS 120894 R F.B 15H
IKONGA (Chrysostome E.) LOUYA J
Grade ou Diplôme _N° Mat, Solde Discip. H7S Grade ou Diplôme _N° Mat, Solde Discip. H7S
PCEPS 155162 E BB 6H PAEPS 134720 D Bjblio+ 14H
MAX PP
MABA (Paul) MOBOZA (Gérard)
Grade ou Diplôme _N° Mat, Solde Discip. H/S Grade ou Diplôme _N° Mat. Solde Disaip- H7S
EX cErME G Tæ 194 PCEPS 044253 D PP+VB 18H
KIOSSI (Pambou Stanislas) DIM
Grade ou Diplôme _N° Mat. Solde Discip. H7S Grade ou Diplôme N° Mat Solde. DE HS
—— É cé, 18H | TPS 047905 W PP 9H
TSOUMOU (Maurice) LL | BONAZEBI (Dieudonée
Grade ou Diplôme _N° Mat. Solde Discip. HS Grade ou Diplôme _N° Mat. Solde Discip. H/S
PCL 152986 Ë TP 10H US 086066 T HB + PP 9H
KODIAT (Innoncent Roger) NGAMBA (Henriette)
Grade ou Diplôme _N° Mat. Solde Day. F7S Grade ou Diplôme _N° Mat. Solde Discip. H7S
PCEPS 122783M 2 9H PAEPS 57562 P AT > Culte 19H
BITOUKOU (Alphonse) MAYEKOU - MALANDA
Grade ou Diplôme _N° Mat, Solde Discip. H7s Grade ou Diplôme _N° Mat. Solde DE HS
UE CIRE GER 20 PAEPS 126457 R PP 9H
AT-Culturelle+PP
| TMBIELA (Jean François)
KOKOBO - NGOUYI (Jean Blaise) Grade ou Diplôme _N° Mat. Solde Discip. H7S
Grade ou Diplôme _N° Mat. Solde Discip. H7S | NS 052519 U Fan 16H
PCEPS 058685 B uipement 14H |
DZOMA (Marie Magloire)
BIYOLA (Jean Pierre) Grade ou Diplôme _N° Mat. Solde Discip. H7S
Grade ou Diplôme N° Mar. Solde __Discip. H/S ATT. SAF 141787 U Statist. 8H
PCEPS HB 6H Anglais
KOUTA (Flavien) BOUKOULOU (Maurice)
Grade ou Diplôme _N° Mat, Solde Discip. H7S Grade ou Diplôme _N° Mat. Solde Discip. H7S
US 051364 H PP 6H CPEPS 056175 M PP 6H
KANGUI (Bernard MBEMBA (Gilbert)
Grade ou Diplôme _N° Mat, Solde Discip. H7S Grade ou Diplôme _N° Mat, Solde Discip. H7S
PAEPS 058877J AT-Culturelles TP 12H PCL 087529 G Anglais 2H
LINDA YOCA (Rodolphe S.) MILANDOU (Gilberte
Grade ou Diplôme N° Mat. Solde Disdp. [HS Grade où ET N° Mat, Solde Discip. H7S
PAEPS 082247 T PP 19H PAEPS OO7274X AT Cuit+ 19 H
BOBONGO (Albert) TAMBA (Victor)
Grade ou Diplôme _N° Mat. Solde Discip. H/S Grade ou Diplôme _N° Mat, Solde Discip. H7S
PCEPS 085141 F Méth- Ent. 8H FCEPS De CI
KIMBEMBE (Joachim) FOUNGUI (Placide
Grade ou Diplôme _N° Mat. Solde Discip. H/S Grade ou es N° Mat. Solde Discip. H/S
RE: * CE MEPS 047910L  ATCu#IP 12H
ee mn PRE N° Mat. Sold Disc H/S
Grade ou Diplôme _N° Mat, Solde Discip. H7S ue Date a le scip.
PCL 133610 Z Anglais 8H 133.360 Y + TRES 20H
RCIEOSE MOUMPAR NGANKOU (Christophe)
Grade ou Diplôme _N° Mat. Solde Discip. H/S Grade ou Diplome _N° Mat. Solde Discip. H7S
PL s Manag. 16H Inst prine AT-CultsTP 12H
LOCKO (Cyr Aimé) BOGNA (Gilbert)
Grade ou Die N° Mat. Solde Discip. H/S Grade ou Diplôme _N° Mat. Solde Discip. H7S
PCEPS ET FA 13H PCEPS 104575 J PP 12H
Tiémeng MIBOUTOUKIDI (Adolphe) _
ETS Diplôme _N° Mat Solde TT 7S Grade ou Diplôme _N° Mat, Solde Discip. H7S
Ad. Adj Saf 0475705 J Biblio. 4H CERFS 058629 D PsychosAnatl 6H
MALOUALA (Gabriel) SOUNGA .
Grade ou Diplôme _N° Mat Solde Diag. TS Grade ou Diplome _N° Mat, Solde Discip. H7s
TEPS 058726 Z PA + PP 20H IEPS 047917 B BB 16H
GUET Fi BIAKORO (Fidèle)
ue a À Mat. Solde Discip. H7S Grade ou Diplôme _N° Mat. Solde Discip. H/S
Dipl jp. 7
IEPS. 047894 B Réth. Ent 12H PCL ns Français 8H
BAZOLO (André) NZITA (Delphine)
Grade ou Diplôme _N° Mat. Solde Discip. H7S Grade ou Diplôme _N° Mat. Solde Discip. H/S
PAEPS 058673 W PP 6H De OMBOZR Ant 16H

D ——————————— 14 —_—_—_—
Du 15 au 21 Août 2005 Journal Officiel de la République du Congo 1301
KINA (Jacqueline) ZANGA (Rodrigue Antoine)
Grade ou Diplôme _N° Mat. Solde Discip. H7S Grade ou Diplome _N° Mat, Solde Discip. H7S
MERS DSISRNT HESGUEN NH PEPS 154722M Pédagogie 15H
Appliquée
DIAMPASSY née SAMBA (Eugénie)
Grade ou Diplôme _N° Mat, Solde Discip. H7S -
PCL 550808 V  Eco- Fins 20H Les intéressés percevront les indemnités horaires pour travaux

AC +PP+Leg+ TP

PEMBE (Florence Lydie)

Grade ou Diplôme _N° Mat. Solde Discip. H/S
IEPS 0823745 PP 6H
MOUFOUMA (Félix)
Grade ou Diplôme _N° Mat. Solde Discip. H7S
Maïtrise 088312 M Anglais+ 15H
PP + TP
NZOMBO (André)
Grade ou Diplôme _ N° Mat. Solde Discip. H/S
PCEPS 051393 J Psycho+ FB 4H
BAYOUVOULA (Augustine)
Grade ou Diplôme _N° Mat. Solde Discip. H7S
PCL 082389 B PP + DA+ 19H
Leg.+AT - Cuit
ITOUA LETSOSSO (Franck)
Grade ou Diplôme _ N° Mat. Solde Discip. H7S
PAEPS 059997 P PP + 10H
AT Cult+ TP
NDZILA (Etienne)
Grade ou Diplôme _N° Mat. Solde Discip. H7S

PCL 046222 A TEC+TP+TR 20H
MOUKILA MOUKALA (Serge A)
Grade ou Diplôme _N° Mat. Solde Discip. H/S
PCEPS - PP 6H
MADOUDA (Philippe)
Grade ou Diplôme _N° Mat. Solde Discip. H/S
Adm. Saf 092170 F Lois et Adm. 6H
MAFOUA (Nelson Clément)
Grade ou Diplôme _N° Mat. Solde Discip. H7S
PCL 059407 U EPD 12H
MBONGO (André)
Grade ou Diplôme _N° Mat, Solde Discip. H7S
Doct EPS 029.475R PP+ PA 10H
MABANZA KEYLAS (Bonaventure)
Grade ou Diplôme _N° Mat. Solde Discip. H7S
Maitrise - PP + AC+ 8H
Hist. de l'art
MIALOUNDAMA (André)
Grade ou Diplôme _N° Mat, Solde Discip. H7S
PCEPS 039.497 Z PP + PA 13H
MAHINGA (Jeannette)
Grade ou Diplôme _N° Mat, Solde Discip. H/S
CPEPS 135068 L PP 9H
KODIA (Josué)
Grade ou Diplôme N° Mat. Solde Discip. H7S
PAEPS 135628 V PP 9H
KOMBO (Pascal)
Grade ou Diplôme _N° Mat, Solde Discip. H7S
IEPS 047890 T PP 9H
MALANDA (Gaston)
Grade ou Diplôme _N° Mai. Solde Discip. H7S
IEPS 058650 M Pédagogie 7H
Pratique
EWOSSOWE (Emmanuel)
Grade ou Diplôme _N° Mat, Solde Discip. H/S
PAEPS 124372 C Pédagogie 3H
Pratique

supplémentaires prévues par le décret n° 85-018 du 16 janvier 1985
sus - cité

Cette indemnité sera mandatée sur production des certificats de
service fait délivrés par le chef d'établissement et contresignés par le
Directeur de cabinet du Ministère des sports et du redéploiement de la
Jeunesse.

MINISTERE DE TRANSPORTS MARITIMES
ET DE LA MARINE MARCHANDE

Arrêté n°4830 du 18 août 2005, portant agrément de la
société INTER -VISION à l'exercice de l'activité d'auxiliaire de trans-
ports maritime en qualité de consignataire.

LE MINISTRE DES TRANSPORTS MARITIMES ET DE LA MARINE MARCHANDE,

Vu la constitution ;

Vu l'Acte n°03/98 du 5 février 1998 portant adoption de la réglemen-
tation des conditions d'exercice des professions maritimes et des pro-
fessions auxiliaires des transports en Union Douanière et Economique
des Etats de l'Afrique Centrale :

Vu le règlement n°03/01 du 3 août 2001 portant adoption du code
communautaire révisé de la marine marchande ;

Vu le décret n°99-94 du 2 juin 1999 portant attributions et organisa-
tion de la direction générale de la marine marchande :

Vu le décret n°2000-19 du 29 février 2000 fixant les conditions d'agré-
ment et d'exercice des professions maritimes et des professions
auxiliaires des transports ;

Vu le décret n°2005-184 du 10 mars 2005 relatif aux attributions du
ministre des transports maritimes et de la marine marchande ;

Vu le décret n°2005-323 du 29 juillet 2005 portant organisation du
ministère des transports maritimes et de la marine marchande :

Vu le décret n°2005-02 du 7 janvier 2005 tel que rectifié par le décret
n°2005-83 du 2 février 2005 portant nomination des membres du
Gouvernement ;

Vu l'arrêté n°2623 du 11 août 2000 déterminant la proposition de
participation des nationaux congolais dans le capital social des sociétés
des personnes physiques où morales étrangères admises au Congo, les
professions maritimes et les professions auxiliaires des transports ;
Vu la demande du 22 juillet 2005 de la société INTER - VISION et l'avis
favorable de la direction générale de la marine marchande du 29 juillet 2005.

ARRÊTE :

Article premier : La société INTER-VISION, BP : 1763 Pointe-Noire, est
agréée à exercer l'activité d'auxiliaire de transport maritime en qualité
de consignataire.

Article 2 : L'agrément est valable six mois renouvelable une fois, par
tacite reconduction.

La délivrance et le renouvellement de l'agrément sont soumis au
paiement des droits y afférents auprès de la direction générale de la
marine marchande.

Article 3 : l'agrément est individuel et incessible. Il ne peut être ni
transféré, ni loué.

Article 4 : Le directeur général de la marine marchande est chargé de
l'exécution du présent arrêté qui sera inséré au Journal officiel et com-
muniqué partout où besoin sera.

